91 N.J. 429 (1982)
452 A.2d 1323
ARTHUR L. CLAY, DAVID SCHULMAN (DAVAL ASSOCIATES) AND ALAN SCHULMAN (PROGRESSIVE REALTY MANAGEMENT CO.), DEFENDANTS-APPELLANTS,
v.
CITY OF EAST ORANGE, PHILIP T. MORRIS, VIRGINIA WHITE AND GUS ELMORE, PLAINTIFFS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 22, 1982.
Decided December 6, 1982.
H. Neil Broder argued the cause for appellants (Brach, Eichler, Rosenberg, Silver, Bernstein & Hammer, attorneys; H. Neil Broder and Michael L. Ostrowsky, on the brief).
Ernest R. Booker, First Assistant City Counsel, argued the cause for respondents (William H. Eaton, City Counsel, attorney).
PER CURIAM.
The judgment of the Superior Court, Appellate Division, 181 N.J. Super. 40, is affirmed substantially for the reasons expressed in the opinion of the Superior Court, Law Division, Essex County, which opinion is reported at 177 N.J. Super. 79 (Law Div. 1980).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, SCHREIBER, HANDLER, POLLOCK, O'HERN and GARIBALDI  7.
For reversal  None.